Oil spillage; cleanup costs; burden of proof; act of God; act of third party; negligent omission of plaintiff’s personnel.— Plaintiff seeks to recover the cost of removing oil from the Trinity River and its banks that spilled into the river from a pipeline owned and operated by plaintiff as the result of a rupture on February 14, 1974. Plaintiff contends that the spillage was caused solely by an act of the Trinity River Authority of Texas or was caused by an act of said authority in combination with an act of God. On November 25, 1977 Trial Judge Mastin G. White filed a recommended decision holding that plaintiff had failed to establish its right to recover. On March 17, 1978 the court sitting as a panel composed of Judges Davis, Kunzig and Bennett, entered an order stating that it agreed with the trial judge’s recommended decision and that it adopted the decision as the basis for its judgment dismissing the petition.